DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2016/0131327).
With regards to Claim 1, Moon et al. discloses a primary optic for a headlamp of a motor vehicle (see paragraph 188), the primary optic comprising: at least two injection molded photometrical components [610,620] coupled to each other such that the primary optic is a multi-component injection molding (see paragraphs 116 and 133 and Figures 8 and 9), whereby the at least two photometrical components [610,620] are arranged to consecutively receive light emitted by a light source [500] (see paragraphs 120 and 121 and Figure 9).

With regards to Claim 2, Moon et al. discloses the primary optic as discussed above with regards to Claim 1.  
Moon et al. further discloses at least one of the at least two photometrical components [610,620] is made from at least one of a polycarbonate and a polymethylmethacrylate material (see paragraph 130).

With regards to Claim 3, Moon et al. discloses the primary optic as discussed above with regards to Claim 1.  
Moon et al. further discloses at least one of the at least two photometrical components [610,620] comprises at least one recess for the light source [500] (see paragraph 120 and Figure 9).

With regards to Claim 4, Moon et al. discloses the primary optic as discussed above with regards to Claim 1.  
Moon et al. further discloses at least one [620] of the at least two photometrical components [610,620] is at least partially enclosing at least one other [610] of the at least two photometrical components [610,620] (see paragraph 121 and Figure 9).

With regards to Claim 7, Moon et al. discloses the primary optic as discussed above with regards to Claim 1.  
Moon et al. further discloses wherein at least one of the at least two photometrical components [610,620] differs from at least one other of the at least two photometrical components in at least one of: a refractive index and a color (see paragraph 135).

With regards to Claim 9, Moon et al. discloses a headlamp for a motor vehicle comprising: the primary optic as recited in Claim 1 (please see Moon et al. paragraph 188 and the above discussion of the disclosure of Moon et al. as pertains to the limitations recited in Claim 1; Moon et al. discloses the primary optic utilized in a headlamp for a motor vehicle, thereby substantially disclosing a headlamp for a motor vehicle comprising the primary optic), and at least one light source [500], whereby the light source [500] is arranged relative to the primary optic so that the light emitted by the light source [500] is consecutively received by the at least two photometrical components [610,620] (see paragraphs 120 and 121 and Figures 9).

With regards to Claim 10, Moon et al. discloses a motor vehicle comprising at least one headlamp according to claim 9 (see paragraph 188 and the above discussion of the disclosure of Moon et al. as pertains to the limitations recited in Claim 9;  Moon et al. discloses the primary optic utilized in a headlamp for a motor vehicle, thereby substantially disclosing a motor vehicle comprising a headlamp comprising the primary optic).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2016/0131327) in view of Teba (FR 3053442; please refer to the translation provided by the applicant on 4/13/2021 for reference to pages).
With regards to Claim 5, Moon et al. discloses the primary optic as discussed above with regards to Claim 1.  
Moon et al. does not explicitly disclose at least one of the at least two photometrical components comprises at least one fastening element for fastening the primary optic within a motor vehicle.
Teba teaches at least one of the at least two photometrical components comprises at least one fastening element [4.2,4.4] for fastening the primary optic (see middle of page 5, bottom of page 6, and top of page 7, and Figure 4) within a motor vehicle (see top of page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the at least two photometrical components of Moon et al. to include at least one fastening element for fastening the primary optic within a motor vehicle as taught by Teba.  One would have been motivated to do so in order to engage with a support for mounting the photometric component (see Teba middle of page 5).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2016/0131327).
With regards to Claim 6, Moon et al. discloses the primary optic as discussed above with regards to Claim 1.  
Moon et al. does not disclose a thickness of each of the at least two photometrical components, which are measured along a path of the light emitted by the light source through the at least two photometrical components, is within the range of 1mm to 4mm.  However, one of ordinary skill in the art would be able to adjust the size of the primary optic such that a thickness of each of the at least two photometrical components measured along a path of the light emitted by the light source through the at least two photometrical components to be within a range of 1mm to 4mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of  each of the at least two photometrical components, which are measured along a path of the light emitted by the light source through the at least two photometrical components of Moon et al. to be within the range of 1 mm to 4 mm.  One would have been motivated to do so in order to suit the size requirements of the installation of the primary optic.

With regards to Claim 8, Moon et al. discloses the primary optic as discussed above with regards to Claim 1.  
Moon et al. does not explicitly disclose at least one of the at least two photometrical components is made from the same material as the at least one other of the at least two photometrical components.  However, Moon et al. discloses the components [610,620] may be formed of a resin material having translucency such as PC, PMMA, and acrylic, and may be formed of a glass material (see Moon et al. paragraph 130), and that the refractive index of the components [610,620] may be the same (see Moon et al. paragraph 135).  Therefore, one of ordinary skill in the art would be able to make the first and second components from the same material in order to achieve a same refractive index for the components.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the at least two photometrical components of Moon et al. to be made from the same material as the at least one other of the at least two photometrical components.  One would have been motivated to do so in order to form each component from a PC material, from a PMMA material, from an acrylic material, or from a glass material to provide the components with translucency and the same refractive index (see Moon et al. paragraphs 130 and 135).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Marquardt (US 2014/0268810), which discloses at least a primary optic including at least two multi component injection molded photometrical components coupled to each other and arranged consecutively to receive light emitted by a light source, at least one component including a recess for the light source, and at least one component partially enclosing another component, the components made of a same or different material, Choquet (US 2013/0148363), which discloses at least a primary optic for a vehicle headlamp including two multi component injection molded components arranged consecutively to receive light emitted by a light source, one component including a recess for a light source, at least one of the components partially enclosing another component, the optic being formed of PMMA or PC, Shimizu (US 2009/0296239) which discloses at least an optic including at least two multi component injection molded photometrical components coupled to each other and arranged consecutively to receive light emitted by a light source, at least one component partially enclosing another component, Raleigh (US 10,422503), which discloses at least a primary optic including at least two multi component injection molded photometrical components coupled to each other and arranged consecutively to receive light emitted by a light source, at least one component including a recess for the light source, and at least one component partially enclosing another component, at least one component formed of PC, the components being formed of different materials, a component including a fastening element for fastening the primary optic, and Hamkens (CN 104703769), which discloses at least a primary optic for a vehicle headlamp including two multi component injection molded components arranged consecutively to receive light emitted by a light source, at least one of the components partially enclosing another component, the optic being formed from a PC material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875